

113 S1789 IS: To amend the Communications Act of 1934 to establish signal quality and content requirements for the carriage of public, educational, and governmental channels, to preserve support of such channels, and for other purposes.
U.S. Senate
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1789IN THE SENATE OF THE UNITED STATESDecember 10, 2013Ms. Baldwin (for herself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to establish signal quality and content requirements for the carriage of public, educational, and governmental channels, to preserve support of such channels, and for other purposes.1.Peg
			 signal quality and content; preservation of support of peg use(a)In
			 generalSection 611 of the Communications Act of 1934 (47 U.S.C.
			 531) is amended—(1)by redesignating
			 subsection (f) as subsection (h); and(2)by inserting
			 after subsection (e) the following:(f)Signal quality
				and content(1)In
				generalA cable operator that operates a cable system with
				channel capacity designated under subsection (b) or that is required to provide
				channel capacity under subsection (g)(6) shall, with respect to such channel
				capacity—(A)carry signals for
				public, educational, or governmental use from the point of origin of such
				signals to subscribers without material degradation and without altering or
				removing content or data provided as part of the public, educational, or
				governmental use;(B)provide such
				signals to, and make such signals viewable by, every subscriber of the cable
				system without additional service or equipment charges; and(C)provide to the
				appropriate local government subdivision, free of charge, any transmission
				services and the use of any transmission facilities that are necessary to meet
				the requirements of subparagraph (A).(2)EnforcementThe
				requirements of this subsection may be enforced by—(A)a local
				government subdivision; or(B)a State.(g)Preservation of
				support of public, educational, and governmental use(1)Level of
				support requiredIn a State that adopts legislation affecting
				cable system franchising requirements relating to support for public,
				educational, or governmental use of a cable system that becomes effective after
				May 31, 2005, notwithstanding such legislation, a cable operator owes to any
				local government subdivision in which the operator provides cable service
				during a year beginning after the date of enactment of this subsection an
				amount for such year to be determined by the local government subdivision, but
				not to exceed the greatest of the following:(A)The amount of
				support provided in the last calendar year ending before the effective date of
				such State legislation.(B)The average
				annual amount of support provided over the term of the franchise under which
				the cable operator was operating on the day before the effective date of such
				State legislation.(C)The amount of
				support that the cable operator is required to provide to such local government
				subdivision under such State legislation during the year involved.(D)An amount of
				support equal to 2 percent of the gross revenues of the cable operator from the
				operation of the cable system to provide cable services in such local
				government subdivision during the year involved.(2)Forms of
				supportFor purposes of paragraph (1), support for public,
				educational, or governmental use of a cable system means all cash payments,
				in-kind support, and free services that the operator of the cable system, or
				its predecessor, provides to the local government subdivision for such use of
				the cable system.(3)Adjustment for
				inflationFor a year beginning on or after the effective date
				described in subparagraphs (A) and (B) of paragraph (1), on the date that the
				Gross National Product Price Index is first published by the Bureau of Economic
				Analysis after the end of June of such year, the amounts specified in such
				subparagraphs shall be increased by the percentage increase, if any, in the
				Index published on such date from the Index first published after the end of
				June of the preceding year.(4)Cash
				paymentsA cable operator that owes amounts under paragraph (1)
				shall, beginning not later than 30 days after the date of enactment of this
				subsection, pay such amounts in cash—(A)in accordance
				with the schedule for payment of franchise fees, communications taxes, or other
				similar assessments under any applicable franchise; or(B)if there is no
				payment schedule for such assessments under an applicable franchise, in
				accordance with the most frequent payment schedule for such assessments under
				applicable State or local law.(5)Uses;
				disputes(A)UsesSupport
				provided to any local government subdivision under this subsection shall be
				dedicated to public, educational, or governmental use of channel
				capacity.(B)Disputes(i)MediationIf
				there is a dispute as to amounts owed under this subsection, undisputed amounts
				shall be paid to the local government subdivision, disputed amounts shall be
				paid into an escrow account, and the parties shall submit to nonbinding
				mediation.(ii)Court
				proceedingsIf the dispute cannot be settled using mediation,
				either party may seek relief from a court of competent jurisdiction.(6)ChannelsIn
				a State that adopts legislation affecting cable system franchising requirements
				relating to the number of channels for public, educational, or governmental use
				of a cable system that becomes effective after May 31, 2005, a cable operator
				shall, notwithstanding such legislation, provide in a local government
				subdivision at least the greater of the following number of channels for such
				use:(A)The number of
				channels for such use that the operator was providing in the local government
				subdivision on the day before the effective date of such State
				legislation.(B)If the operator
				provided fewer than 3 channels for such use in the local government subdivision
				on the day before the effective date of such State legislation, a number
				specified by the local government subdivision, but not to exceed 3.(7)EnforcementThe
				requirements of this subsection may be enforced by—(A)a local
				government subdivision; or(B)a
				State..(b)Definitions(1)Cable
			 serviceSection 602(6) of the Communications Act of 1934 (47
			 U.S.C. 522(6)) is amended by striking means and inserting
			 means, regardless of the technology or transmission protocol used in the
			 provision of service.(2)Local
			 government subdivisionSection 602 of the Communications Act of
			 1934 (47 U.S.C. 522) is amended—(A)by redesignating
			 paragraphs (13) through (20) as paragraphs (14) through (21), respectively;
			 and(B)by inserting
			 after paragraph (12) the following:(13)the term
				local government subdivision means—(A)except as
				provided in subparagraph (B), a franchising authority that derives its power to
				grant a franchise from State or local law; and(B)in a State that
				adopts legislation affecting cable system franchising requirements relating to
				support for public, educational, or governmental use of a cable system that
				becomes effective after May 31, 2005, an entity that was considered a
				franchising authority deriving its power to grant a franchise from State or
				local law as of the day before the effective date of such State
				legislation;.(3)Franchise
			 feeSection 622(g)(2) of the Communications Act of 1934 (47
			 U.S.C. 542(g)(2)) is amended—(A)in subparagraph
			 (B), by striking in the case of any franchise in effect on the date of
			 enactment of this title,;(B)by striking
			 subparagraph (C); and(C)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively.